Interim Decision #2930

MATTER OF QUINTERO

In Deportation Proceedings
A-24229344 •
Decided by Board November 16, 1982 •
(1) Deferred action status, granted pursuant to Operations Fnstructions 103.1(a)(1)(ii), is
a matter of the District Director's prosecutorial discretion and, therefore, neither the
immigration judge nor the Board may grant such status or review a decision of the District Director to deny it.
(2) Deferred action status may be requested at any stage in deportation proceedings and,
therefore, it was not error for the immigration judge to refuee to adjourn the hearing
for an alien to pursue that relief.
(3) The immigration judge's authority to grant voluntary departure does not confer on
him the power to accord an alien extended voluntary departure - since such authority is
within the exclusive jurisdiction of the District Director,
CHARGE:

Order: Act of 1952—See. 241(aX1) [8 U.S.C. 1251(a)(1)]—Excludable at entry uncle;
section 212(a)(20), U.S.C. 1182(a)(20)I—No valid immigrant
visa
ON BEHALF OF RESPONDENT:

ON BEHALF OF SERVICE:

Byron B. Park, Esquire
681 Market Street, Suite 1031
San Frasteisco, California 94105

Ronald E. Le Fevre
General Attorney

Michael Maggio, Esquire
1800 Belmont Road, N.W.
Washington, D.C. 20009

Gerald Hurwitz
Appellate Trial
Attorney

BY:

Milhollan, Chairman; Maniatis, Dunne, Morris, and Vacca, Board Members

In a decision dated October 22, 1981, the immigration judge found the
respondent deportable on his own admissions and granted hini voluntary departure on or before April 1, 1982. The respondent has appealed
from that decision. The appeal will be dismissed.
The respondent is a native and citizen of Mexico who last entered the
United States on April 5, 1977. The record reflects that his wife is a
lawful permanent resident whose visa petition has been approved to
• accord the respondent second preference classification. They have two
children, one of whom is a United States citizen.
-

348

Interim Decision #2930
At his deportation hearing the respondent made a motion to adjourn
the proceedings in order to allow the District Director to act on his
request for termination of the proceedings or for deferred action status
pursuant to Operations Instruction 103.1(a)(1)(10. 1 He argued that the
District Director should have granted him permission to remain until a
visaimmbir was available because of the hardship his deportation would
cause his family. He further contended that the immigration judge should
grant him deferred action status or indefinite voluntary departure if the
District Director declined to accord him relief. The immigration judge
denied the respondent's motion to adjourn and found that he was without jurisdiction to grant deferred action status.
The respondent has reiterated his arguments on appeal and further
contends that the immigration judge erred in refusing to adjourn the
hearing so that the District Director could address his request for
deferred action status. We find his contentions to be without merit.
As the Operations Instruction indicates, deferred action status is an
informal administrative stay of deportation which is granted only where
the District Director, with the Regional Commissioner's approval, finds
it to be warranted. See Wan Chung Wen v. Ferro, 543 F. Supp. 1016
(W.D.N.T. 1982). Such permission to remain in this country indefinitely
is bestSwed as a matter of .prosecutorial grace and accords no rights to
permanent residence. See Soon Bok Yoon v. INS, 538 Iv.= 121115 Cir.
1976); Zocharakis v. Ham*" 617 F.Supp. 1026 (S.D. Fla. 1981);
Diseaga T. INS, 339 F. Supp. 1034 (N.D. Ill. 1972); Matter of Lennon,
15 I&N Dec. 9 (BIA 1974), rev'd on other grounds, Lennon v. INS, 527
F.2d 187 (2 Cir. 1975); see also Manantan v. INS, 425 F.2d 693 (7 Cir.
1970); Matter of Merced, 14 I&N Dec. 644 (BIA 1974); Matter of Gallares,
14 I&N Dee. 250 (BIA 1972); but see Nichglas v. INS, 590 F.2d 802 (9
Cir. 1979); Petition of Guerrero Morat6s,..612 F.Supp 1328 (D. Mimi.
1981). 2
-

Operations Instruction 103.1(a)(1/00 provides in pertinent part:
• The district director may, in his discretion, recommend consideration of deferred
action, an act of administrative choice to give some cases lower priority and in no way an
entitlement, in appropriate cases. (Revised)
The deferred action category recognizes that the Service has limited enforcement
resources and that every attempt should lie made 'administratively to utilize these
resources in a manner which will achieve the greatest impact under the immigration
laws. . . .
....
If the district director oeternunes that a recommendation for deferred action should
be made, it shall be made to the regional commissioner concerned on Form G-3I2, which
shall be signed personally by the district director, and the basis for his recommendation
,shall be set tom therein specifically.
2 The Operations Instruction was revised subseqUent to the decisions in Nicholas v.
INS and Petition of Guerrero-Morales, supra. See Wan Chung Wen v. Ferro, supra.
..

349.

Interim Decision #2930
Authority for a grant of deferred action status appears only in the
Operations Instructions. It is mentioned nowhere in the statute or the
regulations and is simply the result of an administrative policy to give
low priority to the enforcement of the immigration laws in certain cases. 3
See Zacharakis v. Howerton, supra. Consequently, the prosecutorial
discretion exercised in granting deferred action status is committed
exclusively to the Service enforcement officials. See Soon Bok Yoon v.
INS, supra; Vergel v. INS, 536 F.2d 755 (8 Cir. 1976); Zacharakis v.
Howerton, supra; Spata v. INS, 442 F.2d 1013 (2 Cir.), cert. denied, 404
U.S. 857 (1971); Discaya v. INS, supra. Inasmuch as deferred action
status is a function of the District Director's prosecutorial authority,
neither the immigration judge nor the Board may grant such status or
review a decision of the District Director to deny it. See Lopez-Telles v.
INS, 564 F.2d 1302 (9 Cir. 1977); Matter of Merced, supra; Matter of
Gallares, supra; Matter of Geronimo, 13 LW Dec. 680 (BIA 1971).

Furthermore, since the respondent can request deferred action status
at any stage in the proceedings, the immigration judge did not err in
refusing to adjourn the hearing to allow him to pursue that relief. See
lA C. Gordon and H. Rosenfield, Immigration Law and Procedure
section 5.3e(7)(1982); Manantan v. INS, supra. Likewise, the immigra-

tion judge's refusal to continue the hearing until a visa number was
available was proper because he may neither terminate nor indefinitely

adjourn the proceedings in order to delay an alien's deportation. See
Bowes v. INS, 442 F.2d 20 (9 Cir. 1971). Once deportation proceedings
have been initiated by the District Director, the immigration judge may
not review the wisdom of the District Director's action, but must exe-

cute his duty to determine whether the deportation charge is sustained
by the requisite evidence in an expeditious manner. See Lopez-Telles v.
INS, supra; Matter of Geron.itn,o, supra.

In any cane, the fact that the

respondent has an apprdved visa petition does not entitle him to delay
the completion of deportation proceedings pending availability of a visa
number. See Armstrong v. INS, 445 F.2d 1395 (9 Cir. 1971); Manantan
v. INS, supra; Matter of Merced, supra; Matter of Agarwat,
13 I&N
Dec. 171 (BIA 1969). We cowhide therefore that the immigration judge
. did not abuse his disdretion in denying the respondent's motion to
adjourn.

The respondent has argued that the immigration judge's authority to
grant voluntary departure confers on him the power to accord extended
voluntary departure, which he contends is equivalent to deferred action
status. Unlike extended voluntary departure which allows an alien to
remain in this country indefinitely, voluntary departure is only granted
The factors considered in determining whether deterred action status should be granted
are set forth in the Operations Instruction.
350.

Interim Decision #2930
to aliens who have established that they are willing and have the immediate means to depart promptly from the United States. See 8 C. F. R.
244.1. As the respondent notes, the immigration judge is not limited as
to the period of time he may grant for voluntary departure. See
Hernandez-Rivera v. INS, 630 F.2d 1352 (9 Cir. 1980); Matter of
Chouliaris, 16 I&N Dec. 168 (BIA 1977). However, it is well established that the immigration judge may not grant voluntary departure
for an indefinite period of time. See Matter of Anaya, 14 I&N Dec. 488
(BIA 1973), affd sub nom. Anaya-Perehez v. INS, 500 F.2d 574 (5 Cir.
1974); Matter of Chamizo, 13 I&N Dec. 435 (BIA 1969). Furthermore,
jurisdiction to grant extended voluntary departure, as well as deferred
action status, lies solely with the District Director. See 8 C.F.R. 244.2;
Manantan v. INS, supra, Matter of Anaya, supra. The respondent's
argument is therefore without merit. •
Finally, we conclude that the immigration judge did not abuie his
discretion in declining to grant the respondent 2 years for voluntary
departure as requested. The usual period of time allowed for voluntary
departure is 30 days. See Matter of M-, 4 UN Dec. 623 (BIA 1952).
Taking into consideration the facts that the respondent has a lawful
permanent resident wife and a United States citizen child and is the
beneficiary of an approved visa petition, we find that the period of over
5 months granted by the immigration judge was more than adequate.
Accordingly, the appeal will be dismissed.
ORDER The appeal is dismissed.
FURTHER ORDER: Pursuant to the immigration judge's order
and in accordance with our decision in Matter of Choutiaris, supra, the
respondent is permitted to depart from the United States voluntarily
within 30 clays from the date of this order or any extension beyond that
time as may be granted by the District Director; and in the event of his
failure so to depart, the respondent shall be deported as provided in the
immigration judge's order.

351

